Title: To George Washington from George William Fairfax, 9 May 1756
From: Fairfax, George William
To: Washington, George



Dear Sir
Alexandria May 9th 1756

Upon hearing the many Alarming Accots at Williamsburg, I hasten’d away as soon as possible, tho. there was some particur Acts I should have been glad to have seen pass’d, as they were

Relative to our Militia, But upon my arrival, I found the Militia ordered out by Colo. Carlyle, whove Marched many days before; otherwise I believe I should have Accompanied them. Your letter dated at Winchester Sunday Evening my Father received at Williamsburg after I left it, and Yesterday put it into my hand, by which I am sensible of the distressed condition poor Frederick must have been in, but by late Letters from Capt. Dalton and others, I am pleased to hear that the causes are greatly Removed. But if those cruel Savages should hereafter return or while you are up I beg that you’l freely Command me, being willing and always desirous of serving my Country under so experienced a Commander. My Father writes you the Running News therefore shall only add that your continued favour will greatly oblige your Affecte and very humble Servt

Go: Wm Fairfax


I am extreamly sorry to hear that our People have misbehaved, and I hope my Father and the Officers under him will punish them as they deserve, and those sent back will I dare say meet with their Reward. Remember me to Capt. Mercer &ca.

